Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative David Brush (Reg. No.: 34,557), on February 10, 2021 authorized the following examiner’s amendment to be entered.

IN THE CLAIMS
Please amend the presently pending claims as follows:

1. (Currently Amended) A method for authentication of a user by a verifier, said method being implemented by a verifier device and comprising:
receiving a password input by the user and a first piece of context information input by the user, said piece of context information being changed on each authentication,
computing a current fingerprint, by applying a one-way function to the password and to the first piece of context information, 
,
receiving a second piece of context information, and
computing a new fingerprint, by applying the one-way function to the password and to the second piece of context information, and replacing the reference fingerprint of the secret with the new fingerprint.

2. (Canceled) 

3. (Original) The method as claimed in claim 1, comprising transmitting, to the user, a question associated with the first piece of context information.

4. (Original) The method as claimed in claim 1, comprising:
converting the first piece of context information into a numerical value,
using the numerical value as a salt of the one-way function for computing the current fingerprint.

5. (Original) The method as claimed in claim 1, comprising:
converting the first piece of context information into a numerical value,


6. (Currently Amended) A verifier device arranged to authenticate a user, said verifier device comprising:
a processor; and
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the verifier device to perform acts comprising:
receiving a password and a first piece of context information that are input by the user, said piece of context information being changed on each authentication,
computing a current fingerprint, by applying a one-way function to the password and to the first piece of context information, 
verifying that the computed current fingerprint is equal to a reference fingerprint of a secret, which was calculated during a preceding authentication of the user, the authentication being successful when the current fingerprint is equal to the reference fingerprint,
receiving a second piece of context information, and
computing a new fingerprint, by applying the one-way function to the password and to the second piece of context information, and replacing the reference fingerprint of the secret with the new fingerprint.


8. (Canceled) 
9. (Canceled) 

10.  (Previously Presented) A user terminal, arranged to allow a user of the terminal to be authenticated by a verifier device, the user terminal comprising:
a processor; and
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the user terminal to perform acts comprising:
receiving a password and a first piece of context information input to the terminal by the user, said piece of context information being changed on each authentication by the verifier device;
transmitting the password and the first piece of context information to the verifier device to compute a current fingerprint by applying a one-way function to the password and to the first piece of context information, and to authenticate the user by using the current fingerprint; 
receiving a second piece of context information input to the terminal by the user when the authentication of the user by the verifier device has succeeded; and
transmitting said second piece of context information to the verifier device to be used to construct a new reference fingerprint, by applying the one-way function to the password and to the second piece of context information, said new reference fingerprint replacing the current fingerprint. 

Reason for allowance
Claims 1, 3-6 and 10 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s correspondence filed on December 19, 2018, through examination of the claims with search and further proposed examiner’s amendment, the pertinent prior arts of record cited in PTO-892, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as a whole and the claims having the following particular features have been found in condition for allowance. 
In claims 1, 6 and 10: Verifying that a computed current fingerprint from a password and a first piece of context information by applying one-way function is equal to a reference fingerprint of a secret, which was calculated during a preceding authentication of a user, the authentication being successful when the current fingerprint is equal to the reference fingerprint; and computing a new fingerprint, by applying the one-way function to the password and to a second piece of context information, and replacing the reference fingerprint of the secret with the new fingerprint; wherein aid piece of context information being changed on each authentication.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/TECHANE GERGISO/Primary Examiner, Art Unit 2494